TATE, Judge.
The plaintiff liability insurer appeals from judgment dismissing this declaratory judgment action instituted by it against its insured. For purposes of the appeal, the only issue is whether the policy issued to the insured covered liability resulting from an accident of May 6, 1956, when the insured’s motor vehicle was being driven by a minor son.
For the reasons stated more fully in the companion suit of Kliebert v. Marquette Casualty Co., La.App., 119 So.2d 545, rendered this same date, we find the plaintiff insurer’s contentions to be without merit. Accordingly, the trial court judgment is
Affirmed.